            Case 1:19-cv-00778-CJN Document 33 Filed 02/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

                Plaintiff,

                        v.                             Civ. A. No. 19-778 (CJN)

UNITED STATES DEPARTMENT OF
COMMERCE,

                Defendant.



                   DEFENDANT’S MOTION FOR EXTENSION OF TIME

       In its February 6, 2020, Minute Order, the Court directed Defendant, United States

Department of Commerce, by February 14, 2020, either to submit to the Court for in camera ex

parte review, a copy of the report that the Secretary submitted to the President pursuant to

Section 232 of the Trade Expansion Act of 1962, 19 U.S.C. § 1862 (“Section 232 Auto Report”)

or provide an explanation of any decision not to submit the Section 232 Auto Report.

       Undersigned counsel promptly communicated the content of the Minute Order to the

relevant stakeholders through appropriate channels. Having not yet received the guidance

necessary to provide the Court an authoritative response, undersigned seeks, on Defendant’s

behalf, a short extension of time to facilitate the provision of a response.

       There is good cause for Defendant’s request, which is not interposed for the purpose of

delay. Through counsel, Plaintiff authorizes Defendant to represent that it takes no position on

Defendant’s request. Plaintiff does not seek a corresponding extension of its deadline for filing a

supplemental brief so long as Defendant’s determination is made before the expiration of its

deadline.
         Case 1:19-cv-00778-CJN Document 33 Filed 02/14/20 Page 2 of 2



Dated: February 14, 2020


                                    Respectfully submitted,
                                    TIMOTHY J. SHEA, D.C. Bar # 437437
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar # 924092
                                    Chief, Civil Division


                                    /s/_______________________________
                                    JOHN MOUSTAKAS, D.C. Bar # 442076
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2518
                                    John.Moustakas@usdoj.gov
                                    Attorneys for Defendants
